DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
 Information Disclosure Statement
The Information disclosure statement (IDS) filed on 10/13/2022 has been acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7,and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2016/0203972 to Sundaram.
As per claim 1 and 16-17, Bower discloses a method of forming a piezoelectric thin film, the method comprising:
[1 and 16] epitaxially depositing a material (buffer layer 90, Fig 9B-M; Para 0196 indicates that the buffer layer 90 can be deposited by vapor deposition to form a crystalline layer, and Para 0197 indicates that vapor deposition can include chemical vapor deposition, sputtering, or atomic layer deposition to form a crystalline layer, which are considered to be epitaxial processes) on a first surface of a Si substrate (support wafer 39, Fig 9A-M; Para 0196 indicates that the support wafer 39 can include semiconductor material and Para 0026, 0061, and 0174 indicate that the semiconductor material for such substrates can be silicon) to provide a stress neutral template layer (Para 0196 indicates that material of the buffer layer 90 is deposited by vapor deposition and can be a piezoelectric material nucleation layer that reduces lattice mismatch, therefore the buffer layer 90 is considered to be a “stress neutral template layer” because stresses are not induced in the piezoelectric material formed on the buffer layer 90); 
sputtering the piezoelectric thin film (piezoelectric layer 35, Fig 9C-M) including a Group III element and nitrogen (GaN, AlGaN, or AlN, Para 0180) onto the stress neutral template layer; 
processing a second surface of the Si substrate that is opposite the first surface, to remove the Si substrate and the stress neutral template layer to provide a remaining portion of the piezoelectric thin film (see Fig 9H-I in which the support wafer 39 and the buffer layer 90 are removed from the surface opposite the piezoelectric layer 30 of the support wafer; Para 0201 line 7-11); and 
forming a piezoelectric resonator on the remaining portion of the piezoelectric thin film (see Fig 9I-M). 
[17] wherein epitaxially depositing the material on the first surface of the Si substrate comprises performing Chemical Vapor Deposition (CVD) (Para 0196-0197) or Molecular Bean Epitaxy (MBE).

As per claims 1 and 3-4 and 6-7, Bower does not explicitly disclose that the stress neutral template layer comprises AlxGa(1-x)N wherein 1-x at a surface of the stress neutral template layer is in a range between 0.5 to 1.0 from claim 1 or that a concentration of Ga is in a range between 20% to 80% at a surface of the stress neutral template layer from claim 4.
However, secondary reference, Sundaram discloses a similar method of forming a piezoelectric thin film wherein MOCVD is used to deposit a stress neutral template layer (AlN nucleation layer 620 and AlxGa(1-x)N transition layer 615, Fig 3) including an initial AlN layer (620) in contact with the first surface of the Si substrate (single crystal silicon wafer 630, Fig 3) and an AlxGa(1-x)N template layer (AlxGa(1-x)N transition layer 615) onto the first surface of the Si substrate (Para 0043) followed by depositing a piezoelectric thin film (GaN device layer 610, Fig 3), wherein the concentration of Ga (i.e. “1-x”) within the stress neutral template layer at opposite surfaces is little very low at one surface and very high at the other surface (Para 0045), and gives a specific non-limiting example in which the concentration of Ga within the stress neutral template layer is 10%, 30%, 60%, and 90% at different layers/surfaces within the stress neutral template layer (Para 0046) such that a gradual shift in material composition and therefore coefficient of thermal expansion CTE and crystal  lattice mismatch of the stress neutral template layer is provided to reduce the likelihood of surface cracks due to thermal gradients (Para 0045-0046).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Bower with the aforementioned teachings of Sundaram as to deposit the stress neutral template layer using MOCVD to comprise an initial AlN nucleation layer in contact with the first surface of the Si substrate and an AlxGa(1-x)N wherein 1-x at a surface of the stress neutral template layer is in a range between 0.5 to 1.0 and further the concentration of Ga at a surface of the stress neutral template layer is between 20% and 80% with the reasonable expectation that the graded AlxGa(1-x)N concentration of the stress neutral template layer would provide a gradual shift in material composition of the stress neutral template layer and therefore a gradual shift in coefficient of thermal expansion CTE and crystal  lattice mismatch to reduce the likelihood of surface cracks due to thermal gradients (Sundaram: Para 0045-0046).

Claims 2, 13, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2016/0203972 to Sundaram in further view of US 2010/0148637 to Satou and US 2006/0214539 to Sato.
 As per claims 2 and 18, Bower discloses depositing the material on the first surface of the Si substrate by chemical vapor deposition (Para 0196-0197) and discloses that material forms a stress neutral template layer (Para 0196 indicates that material of the buffer layer 90 is deposited by vapor deposition and can be a piezoelectric material nucleation layer that reduces lattice mismatch, therefore the buffer layer 90 is considered to be a “stress neutral template layer” because stresses are not induced in the piezoelectric material formed on the buffer layer 90), but neither Bower nor Sundaram explicitly disclose that the stress neutral template layer has a stress in a range between -200 MPa and +200 MPa.
However, third references, Satou discloses a similar method of forming a piezoelectric thin film wherein buffer layers (22 and 24, Fig 1) made of piezoelectric material AlN are positioned between stressed piezoelectric layers (tensile stress layer 23 and compression stress layers 21 and 25 of piezoelectric layer 14, Fig 1), wherein the buffer layers have zero stress or a tensile stress or compressive stress less than 100 MPa to alleviate the internal stresses in the piezoelectric layers (Para 0035) that suppresses cracks from developing in the stressed piezoelectric layers (Para 0012 and 0060).
Further, fourth references, Sato discloses a similar method of forming a piezoelectric thin film wherein it is shown that when the stress in an AlN piezoelectric layer is kept between -200 MPa and 100Mpa that the crack occurrence rate is brought close to zero (see Fig 3; Para 0018), thereby the mechanical strength and electrical characteristics of the piezoelectric material are not greatly degraded by cracks to increase manufacturing yield (Para 0014-0015)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Bower and Sundaram with the aforementioned teachings of Satou and Sato as to modify the stress neutral template layer to have a stress in a range between -200 Mpa and +200 MPa with the reasonable expectation that this would alleviate stresses in the piezoelectric thin film formed on the stress neutral template layer to suppress cracks from being developed in the stressed piezoelectric layers (Satou: Para 0012, 0035, and 0060), and with the reasonable expectation that this would also bring the crack occurrence rate of the stress neutral template layer close to zero to increase the mechanical strength and electrical characteristics of the stress neutral template layer (Sato: Para 0014-0015 and 0018).

As per claim 13, Bower discloses that processing the second surface of the Si substrate comprises removing the Si substrate and all of the stress neutral template layer (see Fig 9H-I).

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2016/0203972 to Sundaram in further view of US 2013/0140525 to Chen.
As per claim 5, Bower is silent regarding the thickness of the stress neutral template layer, and Sundaram discloses that a thickness of a nucleation layer can be 10-100nm (Para 0067 line 8-9), but neither Bower nor Sundaram explicitly disclose that the thickness of the stress neutral template layer from the first surface of the Si substrate to the surface of the stress neutral template layer is in a range between 400 nm to 600 nm.
However, it has been generally held that while where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, therefor it would have been an obvious design choice to one of ordinary skill in the art to choose a desired thickness of the stress neutral template layer to be 400 to 600 nm as claimed. 
Further, third reference, Chen discloses a similar method of forming a piezoelectric thin film wherein MOCVD is used to deposit stress neutral template layer including a AlxGa(1-x)N template layer (graded AlGaN layer 115, Fig. 4) (Para 0019 and 0022), wherein the thickness of the graded AlGaN layer is 500-1000 nm (Para 0012) which falls within the claims range of 400 nm to 600.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Bower and Sundaram with the aforementioned teachings of Chen as to modify the thickness of the stress neutral layer from the first surface of the Si substrate to the surface of the stress neutral template layer to be in a range between 400 nm to 600 nm since it would have been within the skill of one of ordinary skill in the art to modify the thickness of the stress neutral template layer and with the reasonable expectation that this would allow the interfacial stresses between the piezoelectric thin film and the stress neutral template layer to be lowered (Chen: Para 0012) and reduce the propagation of defects towards the piezoelectric thin film (Chen: Para 0024).

Claims 8 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2016/0203972 to Sundaram in further view of US 10,797,681 to Hurwitz.
As per claims 8 and 9, Bower does not explicitly disclose that the piezoelectric thin film is sputtered from Al and Sc to provide an AlScN piezoelectric thin film.
However, third reference, Hurwitz discloses a similar method of forming a piezoelectric thin film wherein the piezoelectric thin film (active membrane 12, Fig 15) can be sputtered from Al and Sc to form a AlScN thin film and a template layer (seed layer 8, Fig 15) can be AlGaN formed by MOCVD (Col 4 line 49-52; Col 5 line 23-27), wherein the concentration of Sc 10%  (Sc0.1Al0.9N, Col 5 line 54-57) which is in a range between 9% and 20%.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Bower, Satou, Sato, and Sundaram with the aforementioned teachings of Hurwitz as to modify the piezoelectric thin film to be sputtered from Al and Sc to form an AlScN piezoelectric thin film with a Sc concentration between 9% and 20% with the reasonable expectation that this would provide an effective piezoelectric layer for forming of a piezoelectric resonator device and would match the lattice spacing between the piezoelectric thin film and the template layer (Hurwitz: Col 52 line 32-36).

Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2016/0203972 to Sundaram in further view of US 2014/0318443 to Fenwick.
As per claim 14, Bower discloses that the Si substrate (39) can be a crystalline silicon wafer such as Si <111> (Para 0196 indicates that the support wafer 39 can include semiconductor material and Para 0026, 0061, and 0174 indicate that the semiconductor material for such substrates can be silicon; Para 0240 line 8-13 indicates that the semiconductor materials can include crystalline Si <111>).
Further, third reference, Fenwick discloses a similar method of forming a piezoelectric thin film wherein the substrate includes a Si <111> substrate in order to provide a smoother transition between the crystal lattices of the Si <111> substrate and the buffer layer that results in fewer defects and less stress generated in the buffer layer (Para 0029) which retain high crystallinity and enable higher quality Group III nitride piezoelectric elements, such as GaN, to be formed over the buffer layer on the Si <111> substrate (Para 0030).
Therefore it would have been obvious to one of ordinary skill at the time of effective filing of the invention to use a Si <111> substrate with the reasonable expectation that the Si <111> substrate would allow for a smooth transition between the crystal lattices of the Si <111> substrate and the buffer layer to reduce defects and stress generated in the buffer layer (Fenwick: Para 0029) thereby increasing the crystallinity of the buffer layer and enabling higher quality Group III nitride piezoelectric elements, such as GaN, to be formed (Fenwick: Para 0030).

Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2016/0203972 to Sundaram in further view of US 2005/0140246 to Wang.
As per claim 15, Bower discloses that the template layer reduces the lattice mismatch (i.e. reducing abnormally oriented grains) between the template layer and the piezoelectric thin film (Para 0196) and Bower also discloses that the piezoelectric thin film is crystalline (Para 0197) therefore one of ordinary skill in the art would understand that there would not be significant amounts of abnormally oriented grains in the piezoelectric thin film that would reduce the effectiveness of the piezoelectric thin film.
Further, third reference, Wang discloses a similar method of forming a piezoelectric thin film by sputtering a piezoelectric thin film (piezoelectric film 1410, Fig 13-17) on a buffer layer (seed layer 1310, Fig 13-17; Para 0011-0013 and 0070-0071, and 0081), wherein the piezoelectric thin film is formed into a single crystal piezoelectric thin film in order to increased piezoelectric properties which result in higher quality devices (Para 0012-0013 and 0070-0071, 0075, and 0081), and further discloses removing a portion of the piezoelectric thin film (initial layer 1420, Fig 13-17) that has poor texture (i.e. abnormally oriented grains) so that the rest of the piezoelectric thin film is substantially free of the poor texture (Para 0070-0071).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Bower with the aforementioned teachings of Wang as to modify the piezoelectric thin film sputtered onto the template layer to be substantially free of abnormally oriented grains with the reasonable expectation that this would increase the quality and performance of a device made using the piezoelectric thin film (Wang: Para 0012-0013 and 0070 and 0075).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any other rejection to the claims including 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections.

A statement for the reasons for the indication of allowable subject matter for claims 10-12 is provided in the office action filed 07/13/2022. Further, added independent claims 26 and 28 include all of the limitations of claims 10 and 11 respectively and are therefore also allowable over the prior art.

Claims 26-28 are allowed.

Response to Arguments
Applicant’s arguments, see applicant’s response, filed 10/13/2022, with respect to the rejection of claim 1 under AIA  35 U.S.C 102 (a)(1) as being anticipated nu US 2017/0310299 to Bower and the rejection of claim 16 under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2005/0140246 to Wang have been fully considered and are persuasive in view of the amendments made to claims 1 and 16 respectively.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of prior art references US 2017/0310299 to Bower and US 2016/0203972 to Sundaram.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729